DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
This office action is in response to arguments and amendments entered on April 9, 2021 for the patent application 16/137,791 filed on September 21, 2018. Claims 1 and 5 are amended. Claims 11-14 are new. Claims 1-14 are pending. The first office action of October 9, 2020 is fully incorporated by reference into this Final Office Action.

Drawings
Regarding FIG. 3A, 37 CFR 1.84(a)(1), stated in part, normally requires black and white drawings. India ink, or its equivalent that secures solid black lines, must be used for drawings. In the present case, the drawings have very faint lines. Therefore, the failure to use solid black lines render FIG. 3A from complying with 37 CFR 1.84(a)(1).

Regarding FIG. 3A, 37 CFR 1.84(m), stated in part, prefers the use of shading when parts are shown in perspective. In the present case, the drawings use dashed lines and shading in an otherwise non-perspective view that would not be of sufficient quality so that all details in the drawings are reproducible in the printed patent. Therefore, the use of shading in an otherwise non-perspective view prevents FIG. 3A from complying with 37 CFR 1.84(m).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, 6, and 8-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,109,220 to Washburn, et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim requirements of claims 1-3, 5, 6, and 8-10 of the instant application are disclosed in claims 1-6 of U.S. Patent No. 10,109,220. 

Instant application
US 10,109,220 to Washburn, et al
1. A skill training apparatus, comprising:
a handheld instrument that is free standing and comprises a plurality of sensors, including 
at least one orientation sensor for detecting an orientation of the handheld instrument, and 
at least one contact sensor for detecting contact with the handheld instrument, 
wherein the plurality of sensors are operatively coupled to a processor that receives sensor data from the plurality of sensors; and 
a wireless transmitter that transmits data to a device and receives data from the device; and 
a non-transitory computer-readable storage medium having program instructions stored thereon that, when executed by one or more processors, direct the one or more processors to at least: 
compare the sensor data with a data structure that characterizes proper orientation of the handheld instrument and proper contact with the handheld instrument to determine a user manipulation of the handheld instrument; 
based on the user manipulation of the handheld instrument, trigger feedback through an output device of the handheld instrument; and 
transmit, via the wireless transmitter to the device, at least one of the sensor data and information descriptive of the user manipulation of the handheld instrument.  

1. A skill training apparatus, comprising: 
a dental scaler instrument having a plurality of sensors, including: 
at least one orientation sensor for detecting an orientation of the dental scaler instrument, 
at least one contact sensor for detecting contact with the dental scaler instrument, and 
a pressure sensor configured to detect user grip, 
wherein detecting the user grip further detects at least one of a grip position, a grip strength, and a grip tension;
wherein the dental scaler instrument is free standing,
wherein the plurality of sensors are operatively coupled to a processor that receives sensor data from the plurality of sensors; 
a non-transitory computer-readable storage medium including: 
a data structure that characterizes proper orientation of the dental scaler instrument and proper contact with the instrument,
a first set of instructions configured to cause the processor to compare the sensor data to the data structure, and 
a second set of instructions configured to cause the processor to provide, through an output device operatively coupled to the processor, feedback based on the comparison of the sensor data to the data structure; and 
a base station, wherein the base station comprises at least one tracking sensor to track manipulation of the dental scaler instrument, 
wherein the at least one tracking sensor comprises at least one of a camera, a laser, a radar, an infrared, an ultrasound, and an electromagnetic field sensor.



In view of the table above, it is clear that most of the elements of claim 1 are to be found in bold in claim 1 of the patent to Washburn, et al.
While the limitations of are not identical limitations it remains clear that they are claiming the same structural component performing the same functions. It is the position of the office that these are two different ways to describe the same thing. Otherwise, the difference between claim 1 of the application and claim 1 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific. Thus the invention of claim 1 of the patent is in effect a “species” of the “generic” invention of claim 1 of the application.  It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 1 of the application is anticipated by claim 1 of the patent, it is not patentably distinct from claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5-8, 11 and 13-14 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to “a skill training apparatus” (i.e. a machine), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). However, the claims are drawn to an abstract idea of “skill training,” in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion). Because the claims are reasonably understood as “mental processes,” they require the following limitations: “receives data from the device; compare the sensor data with a data structure that characterizes proper orientation and proper contact to determine a user manipulation; trigger feedback; and transmit at least one of the sensor data and information descriptive of the user manipulation.” These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. 
Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “a handheld instrument,” “a plurality of sensors, including: at least one orientation sensor and at least one contact sensor,” “a processor,” “a wireless transmitter,” “a device,” “one or more processors” and “an output device,” are claimed, as these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering) and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use. In other words, the claimed “skill training,” is not providing a practical application. 
“a handheld instrument,” “a plurality of sensors, including: at least one orientation sensor and at least one contact sensor,” “a processor,” “a wireless transmitter,” “a device,” “one or more processors” and “an output device,” are claimed these are all generic, well-known, and conventional computing elements. As evidence that these are generic, well-known, and conventional computing elements. Applicant’s specification discloses them in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). 
In addition, dependent claims 5-8, 11 and 13-14 do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 5-8, 11 and 13-14 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to claim 1. However, claims 2-4, 9-10 and 12 are sufficient to amount to significantly more than the judicial exception, if amended with independent claim 1. Therefore, claims 1, 5-8, 11 and 13-14 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 6-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaji, et al. (hereinafter referred as “Kaji,” US 2010/0262145), in view of Azerad et al (hereinafter referred as “Azerad,” US 2004/0091845) and in further view of Patel, et al. (hereinafter referred as “Patel,” US 2011/0046637).
Regarding claim 1, Kaji discloses a skill training apparatus, comprising: a hand held instrument that is free standing (see para. [0075]: For example, a scaler shown in FIG. 7 is conceivable) and comprises a plurality of sensors (see para. [0077]: the load detecting unit 5 includes the bending members 5a and the strain gauges 5b attached onto the bending members 5a; see para. [0090]: pressure sensors are used in the load detecting unit), including at least one contact sensor for detecting contact with the handheld instrument (see para. [0075]: Also in the scaler shown in FIG. 7, the housing 1 houses the cutting tool supporting unit 3 which supports a scaler chip 21 serving as a cutting tool, a drive unit 41 for driving the scaler chip 21, and the load detecting unit 5 which detects a load applied to the scaler chip; see para. [0091]: a pressure sensor is used for the load detecting unit 7. Examples of the pressure sensor include a conductive pressure sensor having a film shape or a shape of an elastic body such as rubber and a capacitance type pressure. Note that other than those, any pressure sensor is used as the load detecting unit 7 as long as it is capable of being disposed inside the housing 1), wherein the plurality of sensors are operatively coupled to a processor (see FIGS. 5 and 14, CPU 13 and control circuit 14; para. ([0064]: a control circuit, which is construed as part of the processor, receives and processes the input from the sensors), that receives sensor data from the plurality of sensors (see FIGS. 5 and 14; see para. [0064]: The signal amplifier 12 is connected to the load detecting unit 5 within the handpiece 10. The signal amplifier 12 amplifies the signal on the strain which has been detected by the load detecting unit 5 to a level capable of being processed by the control circuit 14. Based on the signal amplified by the signal amplifier 12, the control circuit 14 obtains the load or load vector applied to the cutting tool 2 from a strain amount detected by the load detecting unit 5. Note that the load or load vector applied to the cutting tool 2 is preferably obtained in consideration of a length, diameter and material of the cutting tool 2 in the case of being detected from the strain amount detected by the load detecting unit 5; see para. [0094]: As described above, in the medical cutting device according to this preferred embodiment, the load detecting unit 7 formed of a pressure sensor is provided ; and a non-transitory computer-readable storage medium having program instructions stored thereon that, when executed by one or more processors (see FIGS. 5 and 14, CPU 13 with judging unit 17 (i.e. software), which is construed as a computer-readable storage medium; see para. [0098]: The judging unit 17 is formed within the CPU 13, and compares a load or a load vector applied to the cutting tool 2 which is obtained from the control circuit 14 with a predetermined judgment standard, to thereby make evaluations and judgments of a cutting operation) direct the one or more processors to at least: compare the sensor data with a data structure that characterizes proper contact with the handheld instrument to determine a user manipulation of the handheld instrument (see para. [0023]: a judging unit is a data structure that contains the proper contact with the instrument; see para. [0098]: the judging unit compares contact load vectors with a predetermined judgement standard, which are proper contact load vectors performed by a trainer) based on the user manipulation of the handheld instrument, trigger feedback through an output device of the handheld instrument (see paras. [0099]-[0100]: evaluation and judgement results, which are construed as feedback, are provided to a user via a display device, and are based on the comparison of trainer data to sensor data).

Kaji fails to teach at least one orientation sensor for detecting an orientation of the handheld instrument, and compare the sensor data with a data structure that characterizes proper orientation of the handheld instrument. However, Azerad discloses a handheld instrument (see para. [0059]: a range of basic handtools used in dental surgery. These are in particular fixed- or variable-speed drills and turbines with different drill bit models, as well as hooks, which are construed as scalers) at least one orientation sensor for detecting an orientation of the handheld instrument, and compare the sensor data with a data structure that characterizes proper orientation of the handheld instrument (see paras. [0010]-[0011]:  a real accessory which can be hand-held, means for providing position and orientation information on said real accessory; see para. [0047]: equipped with an angular position sensor; see claim 1: a real accessory which can be hand-held, means for providing position and orientation information on said real accessory). 


Kaji and Azerad fail to teach a wireless transmitter that transmits data to a device and receives data from the device; and transmit, via the wireless transmitter to the device, at least one of the sensor data and information descriptive of the user manipulation of the handheld instrument. However, Patel discloses a wireless transmitter that transmits data to a device and receives data from the device; and transmit, via the wireless transmitter to the device, at least one of the sensor data and information descriptive of the user manipulation of the handheld instrument (see para. [0095]: An electromagnetic transmitter situated outside of the body generates a weak spatially-varying magnetic field that can be measured by the sensor to dynamically compute position and orientation; see para. [0097]: The invention also involves software that converts the signals into a proper output for user guidance. It could involve a real-time interface that incorporates image guidance with the force and position information from the instrument in order to guide the user to specific areas within the body or to prevent the application of excessive forces in critical areas. For training purposes, the force/torque and position profiles captured by the instrumented tool during a procedure decomposed into tasks and sub-tasks can be used to statistically model and analyze the learning curves and skill levels of residents and surgeons during MIS).
Patel is analogous to Kaji and Azerad, as all are drawn to the art of training handheld instruments with sensors. It would be obvious to one of ordinary skill in the art at the time of invention to have modified the handheld apparatus and data structure of Kaji and Azerad to include a wireless transmitter that transmits data to a device and receives data from the device; and transmit, via the wireless transmitter to the device, at least one of the sensor data and information descriptive of the user 

Regarding claim 2, Kaji discloses wherein the handheld instrument is a dental curette or dental scaler (see para. [0075]: For example, a scaler shown in FIG. 7 is conceivable).  

Regarding claim 3, Kaji discloses wherein the dental scalar instrument further comprises an interchangeable tip (see FIG. 7; see para. [0055]: The cutting tool supporting unit 3 includes an inner side supporting unit 3a which directly supports the cutting tool 2, an outer side supporting unit 3b fitted with the housing 1, and bearings 3c sandwiched between the inner side supporting unit 3a and the outer side supporting unit 3b. The inner side supporting unit 3a supports the cutting tool 2 in a detachable manner).

Regarding claim 6 and substantially similar limitations in claim 7, Kaji, Azerad and Patel do not explicitly teach wherein the data structure is part of a lesson plan and the lesson plan comprises a plurality of modules for training a user in a plurality of skills. However, it would be obvious to try by one of ordinary skill in the art at the time of invention to have modified the handheld apparatus of Kaji, Azerad and Patel to allow for the data structure as part of a lesson plan and the lesson plan comprises a plurality of modules for training a user in a plurality of skills, since this would allow for broader training. Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Regarding claim 8, Kaji discloses wherein the handheld instrument has a grip portion and a working end (see FIG. 6, 1B, 1H; see para. [0069]: the handheld instrument contains a holding unit 1B, which is construed as a grip portion, and a head unit 1H, which is construed as a working end), wherein the working end comprises the at least one contact sensor and is configured to detect contact between the handheld instrument and a work piece(see para. [0098]: artificial teeth, which are construed as work pieces, are contacted by the instrument; the load sensors on the instrument detect the contact with the artificial teeth).

Regarding claim 9, Kaji discloses wherein the work piece simulates a portion of a human body (see para. [0098]: artificial teeth, which are simulated portions of a human body, are contacted by the instrument; the load sensors on the instrument detect the contact with the artificial teeth).

Regarding claim 10, Kaji, Azerad and Patel do not explicitly teach wherein the work piece is a sharpening stone. However, it would be obvious to try by one of ordinary skill in the art at the time of invention to have modified the handheld apparatus of Kaji, Azerad and Patel to allow for other types of tools, such as a sharpening stone, since this would allow for broader training to include maintenance (i.e. sharpening) of the instruments being used. Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
 
Regarding claim 11, Kaji, Azerad and Patel do not explicitly teach wherein the program instructions further direct the one or more processors to provide a documented result of competency regarding a module of the plurality of modules, wherein the documented results of competency reflect continuing education credits. However, it would be obvious to try by one of ordinary skill in the art at the time of invention to have modified the handheld apparatus of Kaji, Azerad and Patel to allow for the program instructions to further direct the one or more processors to provide a documented result of competency regarding a module of the plurality of modules, wherein the documented results of competency reflect continuing education credits, since this would allow for broader training. Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

wherein the handheld instrument is an injection needle (see abstract: The instrument can be used to perform a variety of tasks through the integration of interchangeable instrument tips and handles; see para. [0079]: FIGS. 2a and 2b show the same instrument with a needle driver handle 36 and needle driver tip 32/34 connected 30). 
Patel is analogous to Kaji and Azerad, as all are drawn to the art of training handheld instruments with sensors. It would be obvious to one of ordinary skill in the art at the time of invention to have modified the handheld apparatus and data structure of Kaji and Azerad to include wherein the handheld instrument is an injection needle, as taught by Patel, since this would provide a sensorized medical instrument that is suitable for application to, and training and skills assessment for, a variety of therapeutic, diagnostic, surgical and medical procedures (see abstract). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Regarding claims 13 and 14, Kaji fails to teach wherein the device is a base station and wherein the base station includes a processor that runs a module of the plurality of modules. However. Azerad discloses wherein the device is a base station and wherein the base station includes a processor that runs a module of the plurality of modules (see para. [0047]: The articulated arm 3 comprises for example three articulations 40, 41, 42 and a rotary link 43 to a base 3 containing electronic power supply and control circuits; see para. [0058]: A computer must be chosen which is powerful enough to fluidly implement realistic three-dimensional objects. As a non-limitative example, a two-processor machine of PC type can be used, one processor being dedicated to the display function while the other is dedicated to the calculation function).
Azerad is analogous to Kaji, as both are drawn to the art of training handheld instruments with sensors. It would be obvious to one of ordinary skill in the art at the time of invention to have modified the handheld apparatus and data structure of Kaji to include wherein the device is a base station and wherein the base station includes a processor that runs a module of the plurality of modules, as taught by Azerad, since this would provide enhanced feedback on the user’s technique with the instrument. Doing so is a .

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaji, Azerad and Patel, as applied to claim 1 above, in view of Savitsky (US 2008/0187896).
Regarding claim 4, Kaji, Azerad and Patel fail to teach wherein the handheld instrument is a scalpel. However, Savitsky discloses wherein the handheld instrument is a scalpel (see para. [0046]: Force-feedback device are commercially available and come in the form of gloves, pens, joysticks, exoskeletons, ultrasound probes, scalpels, syringes and shaped like various other medical instruments. In medical applications, it is important that haptic devices convey the entire spectrum of textures from rigid to elastic to fluid materials. It is also essential that force feedback occur in real time to convey a sense of realism.
Savitsky is analogous to Kaji, Azerad and Patel, as all are drawn to the art of training handheld instruments with sensors. It would be obvious to one of ordinary skill in the art at the time of invention to have modified the handheld apparatus and data structure of Kaji, Azerad and Patel to include wherein the handheld instrument is a scalpel as taught by Savitsky, since this would allow for a wider variety of tools users could learn to use while training. Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaji, Azerad and Patel, as applied to claim 1 above, in view of Eid, et al., (hereinafter referred as “Eid,” US 2017/0352292).
Regarding claim 5, Kaji, Azerad and Patel fail to teach further comprising a pressure sensor configured to detect at least one of a grip position, a grip strength, and a grip tension. However, Eid discloses a pressure sensor configured to detect at least one of a grip position, a grip strength, and a grip tension (see claim 8: The system of claim 7, wherein the grip includes one or more sensors, including a pressure sensor; see para. [0036]: Generally, the systems could use: a) sensors to capture user performance such as force sensors on the tool grip 360 to check if the trainee holds it correctly or posture sensors to measure the body posture, b) actuators that provide users with physical feedback about the simulation system; see para. [0065]: In one embodiment, sensors can be placed on parts of the system. For example, in one embodiment, force sensors are placed on the grip to identify proper grasping of the instrument). 
Eid is analogous to Kaji, Azerad and Patel, as all are drawn to the art of handheld training instruments with sensors. It would be obvious to one of ordinary skill in the art at the time of invention to have modified the handheld apparatus of Kaji, Azerad and Patel to include a pressure sensor configured to detect at least one of a grip position, a grip strength, and a grip tension, as taught by Eid, since this would provide enhanced feedback on the user’s technique with the instrument. Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-14 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant, regards as the invention.
Claim 1, and a substantially similar limitation in claim 6, recites the limitation “data.” The limitation “sensor data” is originally introduced in claim 1. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “the sensor data,” per claim 1 or “the sensor data” per claim 6); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of claim 1. Therefore, claims 1 and 6 are rejected under 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant, regards as the invention. Claims 2-14 are also rejected under 35 U.S.C. § 112 (pre-AIA ), second paragraph, based on their respective dependencies to claim 1.

“wherein the base station includes a processor that runs a module of the plurality of modules.” The limitation of “a plurality of modules,” is originally introduced in claim 7, as part of “a lesson plan” as previously introduced in claim 6, as part of “a data structure” which is further introduced as being part of the “non-transitory computer readable storage medium” of claim 1. However, the limitation of “a base station,” is previously introduced in claim 13, as part of “the device” as originally introduced in claim 1 as part of the “handheld instrument.” As such, it is unclear as to how “the base station” which is ultimately claimed as part of the “handheld instrument” can run “a module of the plurality of modules,” which is ultimately claimed as part of the “non-transitory computer readable storage medium.” 
Furthermore, the “non-transitory computer readable storage medium” of claim 1 has “one or more processors,” and the “handheld instrument” of claim 1 has “a processor.” As such, it is further unclear as to where “a processor” of “the base station” is referring to (i.e. the “handheld instrument” claiming to have “a processor,” or the “non-transitory computer readable storage medium” claiming to have “one or more processors”).
Therefore, claims 14 is rejected under 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant, regards as the invention. 

Response to Arguments
The Applicant’s arguments filed on April 9, 2021 related to claims 1-14 are fully considered, but are not persuasive.  

Objections to the Drawings 
The Applicant respectfully argues “the Applicant respectfully notes that a replacement sheet for Fig. 3A is attached hereto, and no new matter has been added to the drawing. As a result, the Applicant respectfully requests withdrawal of the objections to the drawings.”


Double Patenting Rejection
The Applicant respectfully argues “Claims 1-3, 5, 6, and 8-10 stand provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over U.S. Patent Number 10,109,220. However, since claims 1-3, 5, 6, and 8-10 of the instant application have not yet been indicated as allowable, it is believed that any submission of a Terminal Disclaimer or arguments as to the non-obvious nature of the claims would be premature. MPEP # 804(I)(B).5 Therefore, it is respectfully requested that the Applicant be allowed to address any double patenting issues remaining once the rejection of the claims is resolved.” 
The Examiner respectfully agrees to maintain the rejection. Therefore, the double patenting rejection is not withdrawn.

Rejections Under 35 U.S.C. § 101 
The Applicant respectfully argues “Claims 1-10 stand rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter. Without conceding the validity of the rejection, the Applicant respectfully notes that claim 1 is amended herein and recites, in part, "a non-transitory computer-readable storage medium." As a result, the Applicant respectfully requests withdrawal of the 35 U.S.C. § 101 rejection of claims 1-10.”
The Examiner respectfully agrees. As such, the rejection having a transitory basis is withdrawn. However, the Applicant’s amendments have introduced new grounds of rejection under 35 U.S.C. §101. The Examiner respectfully recommends amending independent claim 1 with one or more limitations found in claims 2-4, 9-10 and 12, since the limitations of claims 2-4, 9-10 and 12 are sufficient to amount to significantly more than the judicial exception, and overcome the rejection. Therefore, the 35 U.S.C. §101 rejections are not withdrawn.

Rejections Under 35 U.S.C. § 103
The Applicant respectfully argues “The Applicant can find no teaching or reasonable suggestion in Kaji in view of Azerad of every limitation recited by amended claim 1. In view of the above remarks, the Applicant submits that Kaji in view of Azerad fails to teach or make obvious amended claim 1. Therefore, the Applicant contends that claim 1 is allowable over the art of record.” 
The Examiner respectfully agrees. However, the Applicant’s amendments have introduced new grounds of rejection under 35 U.S.C. §103, in further view of Patel. As such, the argument is not persuasive.

The Applicant respectfully argues “Dependent claims 2-14 depend from otherwise allowable independent claim 1. Accordingly, while separately allowable over the art of record, an extended discussion of these dependent claims is refrained from for the sake of brevity.” 
The Examiner respectfully disagrees, for the reasons previously stated here and above. As such, the argument is not persuasive. Therefore, the 35 U.S.C. §103 rejections are not withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Hunter can be reached on (571) 270-7791.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Robert P Bullington, Esq./             
Primary Examiner, Art Unit 3715